It is my opinion that the negotiations in 1898 which resulted in the deed given by Mrs. Costain related to the whole highway situation surrounding the Costain farm, that is both the north-south highway and the east-west highway. The record fairly establishes that in 1898 all concerned were of the opinion that roads on the section lines in this vicinity were not "practicable" within the meaning of the law then in effect, which provided: "All section lines shall be and hereby are declared public highways as far as practicable". Sec. 1189, Compiled Laws of Dakota, 1887. This opinion was based upon the fact that to establish highways along the section lines would require four bridges over the Vermillion river in a distance of less than one mile; three of these bridges were required on the north-south highway and one on the east-west highway. The cost of such highways would be *Page 431 
unreasonable and the deeded highway was substituted. When the cost of a highway on section lines is unreasonable it is impracticable within the meaning of the statute above referred to. Lowe v. East Sioux Falls Quarry Co., 25 S.D. 393, 126 N.W. 609.
This deed was given and recorded. The deeded road was established and used substantially along the deeded route. The county built a bridge over the Vermillion river on this deeded route. Portions of this new highway were built and kept in repair by the county and the whole thereof was opened for travel both north and south and east and west. Such was the condition for 50 years.
The highways on the section lines being impracticable were abandoned and the deeded highway was accepted in their place. The deed gave the public a valid title to the deeded way and under the rule announced in Lowe v. East Sioux Falls Quarry Co. supra, the public no longer had any right in the section lines. It is my opinion, therefore, that at least since 1898 when it was decided that roads on these section lines were not practicable and the deeded way was accepted in their place, these section lines have been freed of any easement for highway purposes. If the county now desires to build a road on the east and west section line it should compensate the Costains therefor. I would affirm the judgment.